Citation Nr: 1509284	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO. 11-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD) and emphysema, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1961 to May 1973 and, thereafter,  had additional service with the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

While on remand, service connection for bilateral hearing loss was granted in a December 2014 rating decision. As this constitutes a full grant of the benefits sought on appeal as to that claim, the Board finds that the issue of service connection for bilateral hearing loss is no longer on appeal. 

The Board remanded the issue on appeal for additional development in December 2013 and December 2014. The requested development and examinations having been conducted, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

After having received proper notice in April 2011, the Veteran failed to report for his Board hearing, without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.



FINDING OF FACT

A respiratory disability, including COPD and emphysema, is not shown to be causally or etiologically related to an in-service event, injury or disease, including herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, including COPD and emphysema, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in June 2010, prior to the initial unfavorable adjudication in October 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in December 2014. The examination was adequate because the examiner reviewed the history, conducted a medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a respiratory disorder. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, as noted above, the agency of original jurisdiction substantially complied with the Board's remand directives by obtaining additional service records, verifying service, requesting in a January 2014 letter that the Veteran identify any outstanding  medical records, and scheduling a VA examination.  

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection can also be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for COPD and emphysema, to include as due to herbicide exposure. For the reasons provided below, the Board finds that service connection for a respiratory disability is not warranted on a direct or presumptive basis. 

First, service connection is not warranted on a direct basis. The medical evidence of record reflects that the Veteran has been diagnosed with COPD, and therefore the first element of service connection (a current disability) has been met. Further, the Veteran has argued he was exposed to herbicides in service. Service personnel records reflect service in the Republic of Vietnam from November 1967 to November 1968 and from September 1970 to September 1971.  Based on this evidence, the Board finds that the Veteran served in the Republic of Vietnam during an applicable presumptive period and is therefore presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). Thus, an in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding of a causal connection between the Veteran's respiratory disability and his active duty service. The Veteran has stated that his respiratory disability is causally related to his exposure to herbicides during service. However, the Veteran is not competent to opine as to the presence of a causal link between herbicide exposure and COPD and emphysema, as to do so requires medical expertise in the field of pulmonology. Jandreau, 492 F.3d at 1377. The Veteran has not indicated that his respiratory disability has been persistent since service, and in fact indicated in April 1973, April 1982, February 1986, and February 1990 reports of medical history that he had no history of asthma, chronic cough, shortness of breath, or any other breathing or lung difficulties. 

The Veteran was provided with a VA examination in December 2014. The examiner opined that it was less likely than not that the Veteran's COPD, obstructive lung defect, was causally related to his service generally or herbicide exposure specifically. In support of this opinion the examiner noted that there is no evidence linking COPD to herbicide exposure. Further, the examiner noted that a 1982 and a February 1986 pulmonary function test showed the Veteran's FVC, FEV1 and FEV1/FVC percentages were all within normal limits, despite changes between the two examinations. Finally, the examiner also indicated that the Veteran had a history of smoking two packs of cigarettes a day for decades up to 2010 and post military history of exposures which made a 50/50 probability less likely. As the opinion is based on a review of the record and supported by a thorough and well-reasoned rationale, the Board finds that the opinion is entitled to significant probative weight as to the issue of nexus. Nieves-Rodriguez, 22 Vet. App. 295.  It is noted that the Board directed the examiner to consider a February 1985 examination showing an abnormal chest/lung examination.  The examiner noted that such could not be located, however, the 1986 pulmonary function test in February 1986 noted normal pulmonary function testing.  The examiner indicated that the abnormality on the 1985 exam was due to a supernumerary nipple and was not a reference to the lungs. The examiner also commented on, as requested by the Board remand, the Veteran's agent orange exposure and post-service work in a glass factory.   

The Veteran's April 1973 separation examination and the corresponding report of medical history are silent for any diagnosis of a respiratory disability or complaints of symptoms thereof. VA and private treatment records are silent for any notations of COPD prior to May 2010. Further, the private and VA treatment records associated with the claims file are silent for any indication that the Veteran's COPD is in any way related to his active duty service, to include his exposure to herbicides in Vietnam. 

As there is no competent evidence of a link between the Veteran's active duty service, specifically his herbicide exposure, and obstructive respiratory disorder, the Board finds the preponderance of the evidence is against a finding of a nexus between the claimed disability and the Veteran's active duty service. As the third element is not met, service connection for a respiratory disability, to include COPD and emphysema, on a direct basis is not warranted. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, COPD and emphysema are not recognized chronic diseases for VA purposes. 38 C.F.R. § 3.309(a). As such, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Finally, as noted above the Veteran is presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). However, the Veteran is not diagnosed with a disability that VA has determined to be linked with herbicide exposure. COPD and emphysema are not included in the list of presumptive diseases. 38 C.F.R. § 3.309(e). As such, the presumption in favor of diseases associated with herbicide exposure is not applicable in this case, and service connection on that basis is not warranted. 

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's respiratory disability is causally related to his service or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a respiratory disability, to include as due to herbicide exposure, is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


